Citation Nr: 9900230	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  95-29 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Hardzog, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to July 
1955.

In an August 1998 rating decision, the regional office (RO) 
determined that there was no basis under the law for 
entitlement to a 100 percent disability evaluation.  At the 
time that the claims file was transferred to the Board of 
Veterans Appeals (Board), a notice of disagreement had not 
been received.


REMAND

In March 1998, the Board remanded this case in order to 
afford the veteran a Department of Veterans Affairs (VA) 
examination to clarify the nature of the relationship between 
any currently manifested knee disability and service.  The 
Board requested that the examiner review the available 
medical evidence and provide opinions with respect to 
(a) whether it is at least as likely as not that any 
currently shown right knee disability is related to service; 
(b) whether a left knee disability existed prior to service 
and, if so, whether the left knee symptomatology during 
service was a continuation of the pre-service disorder; and 
(c) if a left knee disability preceded service, whether that 
disability increased in severity during service beyond the 
natural progress of the condition.

In April 1998, the veteran underwent an examination by a 
private physician for VA compensation purposes.  Following 
examination, the examiner opined, [f]rom this information I 
have available to me today, which does not include review of 
the C&P file, it would seem that this gentleman does have a 
service connection for both his left and right knees.  
Following a review of the claims file in June 1998, the 
examiner stated that he could find no evidence in the file 
that the veteran had sustained an acute injury or trauma 
while on active duty.  The examiner reported that there was 
evidence that the left knee had been injured and required 
surgery prior to the veterans service enlistment.

In an August 1998 statement, the veteran asserted that the 
RO, in its August 1998 supplemental statement of the case, 
had failed to address the directives in the Boards remand 
pertaining to the requested medical examiners opinions.

The United States Court of Veterans Appeals (Court) has 
indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court has further indicated that it constitutes 
error on the part of the Board to fail to ensure compliance.  
See Stegall v. West, 11 Vet. App. 268 (1998).

In this case, unfortunately, it does not appear that there 
has been full compliance with the requests in the Boards 
March 1998 remand.  Accordingly, the case is REMANDED to the 
RO for the following development:

1.  The RO should request a supplemental 
opinion from the physician who examined 
the veteran in April 1998.  The physician 
should review the claims file and address 
the following items:

(a)  Please identify all knee 
disabilities present.

(b)  Is it at least as likely as not that 
each of the knee disabilities identified 
in response to item (a) is etiologically 
related to the complaints and findings 
noted during service?  If a pertinent 
disability is found to have preexisted 
service, the examiner should determine 
whether the disability was aggravated by 
that service beyond the natural progress 
of the disease.

(c)  Please identify the medical findings 
and principles, as applied to the medical 
and lay evidence, that support your 
conclusions in response to item (b).

If the physician is no longer available, 
the claims file should be referred to 
another physician in order to obtain the 
requested opinion.  If the physician 
conducting the review deems it necessary, 
the veteran should be afforded an 
additional examination.

The claims file and a copy of this remand 
must be made available to and reviewed by 
the physician.

2.  Thereafter, the RO should review the 
claims file to ensure that the requested 
development has been completed in full.  
In particular, the RO should review the 
requested examination report to ensure 
compliance with the directives of this 
remand.  Otherwise, the RO should 
implement corrective procedures.

3.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the claims for 
service connection for a right knee 
disability and a left knee disability.

If the benefits sought on appeal continue to be denied, the 
veteran and his representative should be furnished a 
supplemental statement of the case and should be given a 
reasonable opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.  No action is required of the veteran until he 
receives further notice.  By this remand, the Board intimates 
no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
